IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  December 26, 2007
                                     No. 07-20485
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


IN THE MATTER: RICHARD EDMUND SURGENT,
                                                                                          Debtor
FRED L. BARRETT, as Trustee of GRACE DEVELOPMENT
COMPANY TRUST,
                                                                                     Appellant
v.
ROBBYE R. WALDRON, Trustee,
                                                                                       Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (4:06-CV-3942)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM: *
       Appellant Fred L. Barrett does not purport to be an attorney or lawyer;

yet, despite repeated notifications that he cannot represent any corporation,

partnership, association, trust, or other non-natural juridical person in any

federal court, Barrett persists in filing pleadings on behalf of Grace



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Development Company Trust in his alleged capacity as Trustee. All such

filings, including the appeal of the captioned case to this court and briefs and

record excerpts filed here in connection therewith, are null and void. Indeed,

tardy as it was, his appeal of the rulings of the bankruptcy court to the

district court were without legal effect for the same reason and thus failed to

vest the district court with jurisdiction to entertain Grace’s (or Barrett’s)

action.   The illegitimacy of these proceedings is merely compounded by

Barrett’s feckless efforts to appeal to us from the district court’s dismissal for

its own lack of jurisdiction.

      We dismiss this appeal for lack of jurisdiction. Inasmuch as Barrett’s

efforts to obtain an appeal in this court have absolutely no basis in fact or

law, it is frivolous as a matter of law; and Barrett is ordered to file a pleading

in this court within ten (10) days following the filing date of this opinion, not

to exceed ten pages in length, to show cause why he should not be sanctioned

pursuant to Federal Rule of Appellate Procedure 38 for just damages and

single or double costs of this appeal.      Further, Barrett is cautioned that,

except for filing the show-cause pleading thus ordered, any filings or other

efforts on his part to extend, prolong, or otherwise continue pursuing the

instant matter in this court or any other court within the Fifth Circuit shall

result in the imposition of further sanctions.

DISMISSED; Appellant ordered to show cause.

                                        2